Citation Nr: 0118302	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  96-49 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
shoulder impingement syndrome.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of thoracic strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and K.M., his now former wife



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1980 to 
October 1991.  He legally changed his name in January 1998.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision from the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 20 percent rating for right shoulder impingement 
syndrome and a 10 percent rating for thoracic strain.  

In June 2001, the veteran's representative raised an informal 
claim of entitlement to service connection for depression as 
secondary to a service-connected disability.  The veteran's 
allegation of service in the Persian Gulf theater and 
subsequent complaints of joint pains, breathing and sleep 
disturbances, irritable bowel syndrome, and depression raised 
an inferred claim of entitlement to service connection for an 
undiagnosed illness due to Persian Gulf War service.  These 
matters are referred to the RO for development.  


FINDING OF FACT

The medical evidence, including x-rays, shows a normal 
thoracic spine.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of thoracic strain are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5291, and 5293 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim for a rating in excess of 10 percent for residuals 
of thoracic strain may be decided on the merits because the 
VA fulfilled its duty to assist the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the RO obtained medical records from 
the identified health care providers.  The veteran received 
VA examinations and filed lay statements with the RO.  
Although the veteran initially requested a travel board 
hearing in his November 1996 substantive appeal, he instead 
appeared and provided sworn testimony at a regional office 
hearing in March 1997.  When asked if the veteran still 
wished to have a hearing before the Board, the representative 
indicated in May 2001 that the veteran did not want any 
further hearings.  The September 1996, June 1998, and May 
2000 rating decisions and the October 1996, November 1997, 
May 1998, and April 2001 statements of the case informed the 
veteran of the evidence needed to substantiate his claim.  
The duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Since the veteran was 
informed of the evidence needed to substantiate his claim and 
provided ample opportunity to submit such evidence, and the 
VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

For the veteran to prevail in an increased rating claim, the 
evidence must show that his service-connected disability has 
caused greater impairment of his earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  See 38 C.F.R. §§ 4.2, 4.10 (2000).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(2000).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is the case here, the present level of disability 
is of primary concern.  Although a rating specialist is 
directed to review the recorded history of a disability to 
make a more accurate evaluation, regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2 (2000).  

An August 1992 rating decision granted service connection and 
an initial noncompensable rating since October 1991 under the 
criteria of Diagnostic Code 5291 for limitation of dorsal 
spine motion.  A December 1993 rating decision increased the 
rating to 10 percent since April 1993, and the veteran filed 
an application for an increased rating in July 1996.  The 
September 1996 rating decision continued the 10 percent 
rating, and the veteran timely appealed.  The June 1998 and 
May 2000 rating decisions continued the 10 percent rating.  
The veteran's disability is still currently rated under the 
criteria of Diagnostic Code 5291.  

Given the diagnoses and findings of record, the Board will 
consider whether a rating in excess of 10 percent is 
warranted under the criteria of Diagnostic Codes 5291, 5293, 
5003, and 5010 since July 1996, when the veteran filed the 
claim for an increased rating.  

Unfortunately, a rating higher than 10 percent is not 
available under the criteria of Diagnostic Code 5291 because 
the veteran is already in receipt of the maximum 10 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2000).  

A rating is not available under the criteria for 
intervertebral disc syndrome because the medical evidence 
does not show intervertebral disc syndrome of the thoracic 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  The 
October 1997 VA diagnosis of a herniated disc at C5-6 applied 
to the veteran's cervical spine rather than to his thoracic 
spine.  Private x-rays in October 1997 confirmed that the 
thoracic spine is normal.  

Likewise, a rating is not available under the criteria for 
arthritis because the medical evidence does not include a 
diagnosis of thoracic spine arthritis and because limitation 
of motion is compensable under Diagnostic Code 5291.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2000).  
Again, the April 1997 VA diagnosis of mild degenerative 
arthritis applied to the veteran's cervical spine rather than 
to his thoracic spine.  The October 1997 private x-rays 
demonstrated a normal thoracic spine.  

A rating no higher than 10 percent is warranted for the 
veteran's disability.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The evidence does not 
show that residuals of thoracic strain markedly interfere 
with employment or cause frequent hospitalizations.  An April 
1998 Social Security Disability award letter indicates that 
the veteran has been unemployed since 1994 because of chronic 
pain syndrome primarily involving parts of the body other 
than the veteran's thoracic spine.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of thoracic strain is denied.  


REMAND

The claim for a rating in excess of 20 percent for right 
shoulder impingement syndrome requires further development.  

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VA has a duty to assist the veteran in obtaining his 
Social Security Disability (SSD) records.  An April 1998 
notice from the Social Security Administration shows that the 
veteran receives SSD income for chronic pain syndrome 
involving the right shoulder and right upper extremity.  The 
record does not show that the veteran's SSD medical records 
were obtained or confirmed as unavailable.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  

The VA has a duty to assist the veteran in obtaining a VA 
examination.  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  Given the veteran's ongoing complaints 
of right shoulder, neck, and back pain, irritable bowel 
syndrome, depression, and sleep disturbances, a VA 
examination is necessary to determine whether his right 
shoulder symptoms are attributable to nonservice-connected 
fibromyalgia and/or chronic pain syndrome, which a private 
examiner and a Social Security Disability award notice stated 
as diagnoses in April 1993 and April 1998, respectively, or 
to his service-connected right shoulder impingement syndrome.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5025 and 5201 (2000).  
A new VA examination is also necessary because the last VA 
examination in March 2000 did not provide a full description 
of the effects of the right shoulder disability upon the 
veteran's ordinary activity, whether pain could significantly 
limit functional ability during flare-ups or when the right 
shoulder is used repeatedly over a period of time, loss of 
range of motion portrayed in terms of the degrees of 
additional range of motion loss due to pain on use or during 
flare-ups, as well as many of the other matters listed below 
in Item 2.  If a diagnosis is not supported by the finding on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2000).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
examined or treated his right shoulder 
since October 1991.  After securing any 
necessary authorization or medical 
releases under the veteran's current and 
former names, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports 
from all sources, including SSD medical 
records, which have not been previously 
been secured.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his right shoulder 
disability.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in the denial of a claim.  
38 C.F.R. § 3.655 (2000).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner(s) prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  The 
examiner(s) should take specific note of 
the veteran's reported and documented 
employment and medical history since 
1997.  

The examiner should then offer a medical 
opinion as to: a) whether the veteran's 
current right shoulder symptoms are 
attributable to his service-connected 
right shoulder impingement syndrome or to 
fibromyalgia, chronic pain syndrome, or 
another non-service connected disability; 
b) a full description of the effects of 
right shoulder impingement syndrome upon 
the veteran's ordinary activity; 
c) whether right shoulder pain could 
significantly limit functional ability 
during flare-ups or when the right 
shoulder is used repeatedly over a period 
of time; d) loss of range of motion of 
the right shoulder portrayed in terms of 
the degrees of additional range of motion 
loss due to pain on use or during flare-
ups; and e) if present, note crepitation, 
less or more movement than normal, 
weakened movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for a rating in 
excess of 20 percent for right shoulder 
impingement syndrome based upon the 
entire evidence of record.  All pertinent 
law, regulations, and Court decisions 
should be considered.  If the veteran's 
claim remains in a denied status, he and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

 

